Exhibit (a)(1) VOXWARE, INC. OFFER TO EXCHANGE CERTAIN OUTSTANDING OPTIONS WITH AN EXERCISE PRICE PER SHARE OF $2.25 OR HIGHER FOR NEW OPTIONS JANUARY 20, 2010 THE OFFER AND WITHDRAWAL RIGHTS EXPIREAT 11:59 P.M., EASTERN TIME, ON FEBRUARY 25, 2010,UNLESS THE OFFER IS EXTENDED. Voxware, Inc. (“Voxware,” “we” or “us”) is making this offer (the “Offer”) to eligible employees of Voxware and Voxware’s subsidiaries to exchange stock options (the “Eligible Options”) to purchase shares of our common stock which are outstanding under the Voxware, Inc. 2003 Stock Incentive Plan, as amended and restated (the “2003 Plan”), with exercise prices per share equal to or greater than $2.25 for nonqualified stock options to purchase fewer shares granted under the 2003 Plan upon the terms and conditions more fully described below (“Replacement Options”). Each active employee of Voxware, as well as those of Voxware’s subsidiaries, including our executive officers and non-employee members of our Board of Directors, but excluding those who have resigned or given or received a written notification of their termination at any time before the expiration date of the Offer, holding an Eligible Option are eligible to participate in the Offer (each, an “Eligible Optionee”). None of our consultants or advisors is eligible to participate in the Offer. Options that have been transferred to a former spouse, a family member or to a trust established for family members are not eligible for exchange in the Offer. Each Eligible Optionee will receive, in exchange for each Eligible Option canceled in the Offer, a Replacement Option to purchase that number of shares of our common stock determined by dividing the number of shares of common stock underlying the canceled Eligible Option by 1.15 and rounding down to the next whole share (each, a “Replacement Option”). Accordingly, a Replacement Option will cover fewer shares of our common stock and have a different exercise price than the Eligible Option it replaces. All Replacement Options will be granted on the first business day following the expiration of the Offer (the “Replacement Grant Date”), will have an exercise price equal to the fair market value of our common stock on the Replacement Grant Date, and will have a new seven-year term, as measured from the Replacement Grant Date. The Replacement Options will vest in accordance with the vesting schedule currently in place for the Eligible Option it replaces. Consequently, Replacement Options granted in exchange for Eligible Options that are fully vested and exercisable on the expiration date of the Offer will be fully vested and exercisable for all of the underlying shares on the Replacement Grant Date, and Replacement Options granted in exchange for Eligible Options that are not fully vested and exercisable on the expiration date of the Offer will vest in accordance with the Eligible Option’s original vesting schedule. Eligible Optionees are not required to surrender their Eligible Options for exchange, and participation in the Offer is entirely voluntary. If an Eligible Optionee decides to tender an Eligible Option for exchange in the Offer, then the Eligible Option must be tendered for all of the shares of common stock underlying that Eligible Option (i.e., no partial exchange of shares for an Eligible Option will be permitted). However, if an Eligible Optionee holds multiple Eligible Options, the Eligible Optionee is not required to tender all of his or her Eligible Options for exchange in the Offer to participate in the Offer. All Eligible Options that are tendered for exchange will be canceled on the date on which the Offer expires, and the Replacement Options will be granted on the first business day thereafter. Subject to satisfaction of the conditions to the Offer, we currently anticipate the Offer to expire on February 25, 2010, unless we decide to extend the Offer. If an Eligible Option is not tendered for exchange in the Offer, such Eligible Option will remain outstanding in accordance with its terms currently in effect. i As of January 19, 2010, stock options to purchase approximately 1,112,242 shares of our common stock were issued and outstanding under the 2003 Plan, including Eligible Options to purchase up to 822,591 shares of our common stock. We are making the Offer subject to the terms and conditions set forth in this Offer, including the conditions described in Section 7 of this document. Eligible Optionees are not required to participate in the Offer. The Offer is not conditioned upon a minimum number of Eligible Options being tendered. Although our Board of Directors has approved this Offer, neither we nor our Board of Directors makes any recommendation as to whether Eligible Optionees should tender or refrain from tendering Eligible Options for exchange. Your participation in the Offer is entirely voluntary, and each Eligible Optionee must make his or her own decision whether to participate in the Offer and exchange his or her Eligible Options, taking into account his or her own personal circumstances and preferences. The number of shares subject to the Replacement Options that we issue to an Eligible Optionee will be fewer than the number of shares such individual can acquire under his or her Eligible Options.
